MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ March 27, 2006 order.
The BIA did not abuse its discretion in denying petitioner’s motion to reopen, in light of the fact that petitioner did not offer sufficient evidence to establish a prima facie case for relief. See Khourassany v. INS, 208 F.3d 1096, 1099 (9th Cir.2000).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.